Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2015

                                     No. 04-15-00392-CV

                                     Joyce Ann SARRO,
                                         Appellants

                                               v.

                                     Michael A. SARRO,
                                         Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998-CI-03821
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER

       The clerk’s record was due on July 30, 2015. See TEX. R. APP. P. 35.1. On July 31,
2015, the Bexar County District Clerk explained that Appellant had not paid for the record until
two days prior, and the district clerk requested additional time to file the clerk’s record.
       The district clerk’s request is GRANTED IN PART. The clerk’s record is due on August
21, 2015.


                                                    _________________________________
                                                    Patricia O. Alvarez
                                                    , Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court